PETROPLUS, JUDGE:
By Stipulation it is disclosed that Claimants, while driving their automobile across the Kanawha Bridge near Kanawha City, Charleston, West Virginia, on September 4, 1969, sustained damages in the amount of $50.00 to the hood of their automobile, which were caused by a falling Coca Cola bottle negligently dropped or caused to fall by a member of a construction crew working overhead for the State Road Commission in some type of maintenance work. The bottle came from a direction of the superstructure of the bridge. It clearly appears that the State was at fault in this matter and that the Claimants should be compensated for their loss. An award is made to the Claimants in the amount of $50.00.
Claim allowed in the amount of $50.00.